                  IN THE UNITED STATES DISTRICT COURT                 r (L i£
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division
                                                                      FEB 2 f 2019
ANTHONY D. WHITE,

        Plaintiff,

V.                                          Civil Action No.       3:18CV727


SUPERINTENDENT HACKWORTH,

        Defendant.


                             MEMORANDUM OPINION


        Anthony D. White, a Virginia inmate proceeding pro se and in

forma pauperis, filed this 42 U.S.C. § 1983 action.               In order to

state a viable claim under 42 U.S.C. § 1983, a plaintiff must

allege that a person acting under color of state law deprived him

or her of a constitutional right or of a right conferred by a law

of the United States.       See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C.

§    1983).    White's     current   allegations   failed    to   provide   the

defendant with fair notice of the facts and the legal basis upon

which    his   liability    rests.    Accordingly,   by     Memorandum   Order

entered on January 9, 2019, the Court directed White to submit a

particularized complaint within fourteen (14) days of the date of

entry thereof.       The Court warned White that the failure to submit

the particularized complaint would result in the dismissal of the

action.
